EXHIBIT 10.1




ROYALTY AND CONSULTING SERVICES AGREEMENT




This Royalty and Consulting Services Agreement (“Agreement”) is made effective
as of December 28, 2014 (the “Effective Date”) by and between UNITED CANNABIS
CORPORATION (“UCANN”), a Colorado corporation and FoxBarry Farms, LLC
(“FoxBarry”), a Nevada LLC, UCANN and FoxBarry may be referred to herein
collectively as the “Parties.” In consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

1.    DEFINITIONS.  The following terms shall have the following definitions for
the purposes of this Agreement.




1.1   Advertising Materials.  Any material, content, or documentation created
with the intent of inducing the sale of Authorized Products.  All advertising
materials shall comply with the Medical Marijuana Program Ordinances of the
Acting Tribes (attached as schedules X, Y & Z).




1.2   Acting Tribe.  Shall mean that Tribal Reservation whose jurisdiction and
laws shall apply.  The Parties recognize and agree that the scope of this
agreement shall cover at least three different and separate Tribes and
reservations.  The Medical Marijuana Program Ordinances of the Acting Tribe
shall apply at each of the separate operations.




1.3   The Pinoleville Pomo Indian Medical Marijuana Program Ordinance shall
govern and act as the laws, rules and regulations of the Initial Enterprise, and
the Pinoleville Pomo Indian Reservation shall serve as the Initial Jurisdiction
of the Enterprise.




1.4   Authorized Brand(s).  A UCANN proprietary product line, brand name,
trademark, trade name, trade dress, and other actual or potential Intellectual
Property associated with a particular segment or class of Authorized Products
developed using UCANN Intellectual Property or confidential information.




1.5   Authorized Product(s).   A UCANN proprietary product developed using UCANN
Intellectual Property or confidential information and made available for sale by
FoxBarry under the terms of this Agreement.




1.6   Confidential Information.  All information in any and all media whether
written, oral, visual, electronic or other tangible or intangible form disclosed
by or on behalf of UCANN to FoxBarry consisting of (i) business, technical,
financial or personal information, and/or (ii) proprietary technology that the
FoxBarry should reasonably understand to be proprietary and confidential to
UCANN, its affiliates or a third party.  Confidential Information need not be
novel, unique, patentable, copyrightable or constitute a trade secret in order
to be designated Confidential Information.  Confidential Information shall also
be any information or communication which is expressly made confidential and any
information or communication disclosed in furtherance of this Agreement that is
intended to be confidential.

 

1.7  Consulting Services.  UCANN shall be required to provide all expert and
operating information including, but not limited to the cultivation, harvesting,
processing and sales of medical marijuana and medical marijuana infused
products.  In addition, UCANN shall supply, or assist in the recognition and
hiring of all personnel needed for the Enterprise.




1.8   Content.    Any text, material, handbook, manual, or other whether written
or not otherwise transcribed recorded, whether electronic or print, describing
UCANN Intellectual Property, its function, use, application, demonstrated
results, or other aspects of such Intellectual Property.  All Content shall be
treated under this Agreement in the same manner as Intellectual Property and/or
Confidential Information.




1.9  Documentation.  Any text, material, handbook, manual, or other written or
otherwise transcribed record, whether electronic or print, describing UCANN
Intellectual Property, its function, use, application, demonstrated results, or
other aspects of such Intellectual Property.  All Documentation shall be treated
under this Agreement in the same manner as Intellectual Property and/or
Confidential Information.




1.10  Enterprise.  Shall mean all aspects of the medical marijuana operations
covered by this Agreement located in the State of California, which include, but
are not limited to the cultivation, harvesting, extraction and production of
medical marijuana and medical marijuana infused products.




1.11  Intellectual Property or “IP ”.  Shall mean all: state, federal, foreign
and common law trademarks, service marks, trade dress, patents, copyrights, mask
works,  processes, developments, Confidential Information, technology, Content,
Documentation, brand names, designs, construction methods, processes,
procedures, mixes, nutrients, techniques, know how, show how, inventions
(whether or not patentable), creations (whether or not copyrightable) ,
including, without limitation, all applications for registration and/or issuance
of same, all moral rights for the foregoing and all goodwill associated with the
foregoing, belonging to UCANN including, without limitation, those items listed
on Schedule E hereto.  Intellectual Property shall not include standard industry
practices which an entity in the business shall not reasonably expect to know.




1.12  Manufacturer.  A UCANN approved third-party contracted by FoxBarry to
produce, manufacture, or otherwise create certain pre-approved Authorized
Products under the terms of this Agreement.  UCANN and FoxBarry shall jointly
approve any Manufacturer in advance.




1.13  Gross Sales.  The sum of all sales of all Authorized Products.




1.14  Net Sales.    The amount of revenue from the Gross Sales after deducting
allowable customer bulk discounts or returns for nonconformity.




1.15  Minimum Sales.  Minimum Sales shall mean the revenue derived from the Net
Sales of ninety percent (90%) of all products produced in any given month by the
Enterprise.




1.16  Maximum Sales.  Maximum sales shall mean the revenue derived from the Net
Sales of one hundred percent (100%) of all products produced in any given month
by the Enterprise.

 

1.17  Official Label.   UCANN has or shall develop an Official Label to demark
UCANN- licensed products and services, which shall be printed and affixed to all
Authorized Products, Packaging, and Advertising Materials.  Failure to mark or
label any product or material will not affect whether the product or material is
the protected Intellectual Property of UCANN.  The Official Label is set forth
in Schedule A hereto.




1.18  Packaging.  Any container of any nature in which Authorized Products are
placed prior to sale of any kind, whether wholesale or retail.  All packaging
must conform to the Tribes Medical Marijuana Program Ordinance and the terms of
this Agreement and shall bear the Official Label.




1.19  Proprietary Technology.  Any information or physical product related to
the UCANN’s technical operations, cultivation or processing techniques, business
processes and methods, Internet websites as such relates to its software
applications, or other related technologies which relate to UCANN Intellectual
Property, whether or not patentable, or subject to copyright, trade secret, or
other intellectual property protection.




1.20  Regular Sales Price.  The price at which FoxBarry normally sells
Authorized Products, whether at wholesale or retail, in an arm’s length
transaction with third parties.  If historical sales prices of arm’s length
transactions are not available, Regular Sales Price shall be determined by

the Regular Sales Price of comparable goods produced by FoxBarry or licensed by
UCANN to other Licensees in a State where such transactions take place.




1.21  Royalty Payments.  UCANN shall receive a monthly Royalty Payment equaling
fifteen percent (15%) of Net Sales when Net Sales equal or exceed Minimum Sales.




1.22  Royalty Statement.  A monthly report of FoxBarry’s production, sales and
revenue from operations subject to this Agreement.  The monthly Royalty
Statement shall include detail regarding the quantity, description, and both
Gross Sales and Net Sales of Authorized Products distributed and/or sold during
the preceding month, listed (i) by Authorized Product, and (ii) by applicable
Authorized Brand.  The monthly Royalty Statement shall include detail regarding
customer bulk discounts or returns for nonconformity, as well as receipts of all
revenue received by FoxBarry during the period.  Such report shall include any
additional information kept in the normal course of business by FoxBarry, which
is appropriate to enable an independent determination of the amount, due under
this Agreement with respect to each Authorized Product.




1.23  Tribe.  Tribe shall meant to be the Pinoleville Pomo Nation of Indians, or
such other Tribe that the FoxBarry shall enter into a Medical Marijuana
Management agreement, located in the State of California.  Any agreements
FoxBarry shall enter into agreement with other Tribes located outside the state
of California shall be covered by another agreement between the Parties.




2.    LICENSE TO ACCESS AND USE OF INTELLECTUAL PROPERTY.  Subject to the terms
and conditions of this Agreement, UCANN hereby grants FoxBarry a limited, non-
transferrable, non-assignable license for FoxBarry to use the UCANN-owned
Intellectual  Property described in Schedule E.  The use of UCANN’s Intellectual
Property by FoxBarry shall be exclusively limited and restricted to FoxBarry’s
own internal business purposes, and not for the use or benefit of any third
party provided that FoxBarry shall use only such Intellectual Property of UCANN
and shall not be the licensee or user of any other party’s Intellectual Property
except that Intellectual Property owned by UCANN and licensed to FoxBarry by
UCANN.  FoxBarry shall exercise such rights granted under this Agreement in
accordance with all UCANN’s guidelines, policies, and requirements provided to
FoxBarry, which shall be deemed part of this Agreement.  Nothing in this
Agreement shall be deemed to prevent UCANN from licensing the Intellectual
Property to third parties outside the State of California, even if such third
parties are competitors to FoxBarry.




3.    OWNERSHIP OF IP.  During the term of the Agreement, FoxBarry shall use the
IP in its medical marijuana business operations (and it its retail operations,
when applicable), or otherwise use certain Documentation or Content provided by
UCANN.  Notwithstanding the other provisions of this Agreement, FoxBarry agrees
that UCANN solely owns all right, title, interest and control in and to the IP
and all other rights related thereto, including without limitation all related
UCANN-developed materials and associated UCANN Documentation and Content.
 Documentation does not include any FoxBarry created content or materials
developed completely independently of UCANN and that which is developed without
using the IP.  All rights not expressly granted herein are reserved and retained
by UCANN.  UCANN may choose to provide upgrades or enhancements to the IP to
FoxBarry free of charge at its sole discretion.




4.    LIMITATION OF LICENSE: This license is subject to the following
limitations and obligations, as well as other limitations and obligations set
forth in the Agreement:




4.1   FoxBarry shall not use the IP for any purpose other than as authorized by
this Agreement.  Any proposed additions or modifications to the IP or proposed
new developments based on the IP shall be submitted in writing to UCANN as
provided in Section 6.  Upon reasonable written notice to FoxBarry by UCANN,
FoxBarry shall, at its own expense, immediately recall any unauthorized UCANN
products from the marketplace, and destroy them or submit them to

UCANN, at UCANN’s option and at FoxBarry’s expense.




4.2   FoxBarry shall not use any brand names other than Authorized Brands in
connection with the manufacture, advertising, distribution and sale of
marijuana, marijuana-infused products, and other authorized products, services,
and articles developed using the IP (“Authorized Products”) inside the
jurisdiction covered by this agreement.  UCANN shall, at its sole discretion,
have the right to remove or change any of the Authorized Brands and Authorized
Products during the Term of this Agreement.




4.3   FoxBarry shall not contract with any third party for the production of
Authorized Products without the consent of UCANN.  FoxBarry has no right in the
IP other than as set forth in this Agreement and therefore any third party’s use
of any aspect of UCANN ’s IP is strictly prohibited.




4.4   UCANN, in its sole discretion, may, upon advanced written application by
FoxBarry and formal written approval by UCANN, permit third parties to produce
or participate in the production of one or more Authorized Product, or any
component thereof, on behalf of FoxBarry.  To make such application, FoxBarry
must submit to UCANN the name, address, telephone number and principal contact
of the proposed manufacturer.  UCANN must approve any manufacturer, and the
manufacturer must enter into a separate agreement with UCANN to be prepared by
UCANN, prior to use of the IP, Confidential Information, production of
Authorized Products, or access to anything covered under this Agreement.




4.5   FoxBarry shall comply, and ensure that all Manufacturers comply, with all
applicable labor laws.  FoxBarry is responsible for complying with all changes
in labor code requirements.




4.6   The grant of License to FoxBarry pursuant to this License Agreement is
exclusively limited to the current facility located in Mendocino County,
California, and any such other facilities which shall be located in the State of
California.  Neither Party may enter into any other agreement related to the
production of marijuana or marijuana infused products in the state of California
without the prior consent of the other Party.




4.7   The Parties agree that neither FoxBarry nor UCANN will enter into any
similar Agreement with any third parties in California.




5.    PROTECTION OF IP.  The Parties agree to cooperate in the diligent
protection of the Licensed IP.  FoxBarry hereby agrees to the following:




5.1

FoxBarry acknowledges the legal validity and commercial value of UCANN ’s IP,
including all state and federal registrations that UCANN owns, obtains or
acquires for its Authorized Brands and Authorized Products.   FoxBarry shall
not, at any time, file any application for intellectual property protection with
the United States Patent and Trademark Office, or with any other governmental
entity for the IP, Authorized Brands, Authorized Products, or any other
Intellectual Property owned by UCANN regardless of whether such IP is listed in
this Agreement or any schedule hereto.  This shall extend to any related or
substantially similar IP or any purported or proposed new IP that has been
developed using UCANN’s IP licensed hereunder.  FoxBarry shall not use the
Official Label, or any other existing and future UCANN trademark, or any similar
mark as, or as part of, a trademark, service mark, trade name, fictitious name,
company or corporate name anywhere.  Any such trademark or service mark
registration obtained or applied for, or any similar mark, shall be immediately
transferred to UCANN free of charge; and FoxBarry shall forfeit any and all
receipts and/ or accounts receivable generated from the improper use of the IP
to UCANN.




5.2   FoxBarry shall not oppose or seek to cancel or challenge, in any forum,
including, but not limited to, the United States Patent and Trademark Office,
any application or registration of the Authorized Brands, Authorized Products,
Official Label, or any other existing or future UCANN trademark.  FoxBarry shall
not object to, or file any action or lawsuit because of, any use by UCANN of its
Official Label or trademark for any goods or services, whether such use is by
the UCANN directly or through licensees or other authorized users.




5.3   FoxBarry recognizes the great legal and commercial value of the goodwill
associated with UCANN, its Authorized Products, Authorized Brands, Official
Label, and trademarks and acknowledges that such goodwill belongs to UCANN, and
that such goodwill has inherent and/or acquired value.  FoxBarry shall not,
during the term of this Agreement or thereafter, dispute or contest the
Intellectual Property rights of UCANN, nor shall FoxBarry ever dispute or
contest the validity of this Agreement, or use the Official Label, any existing
or future trademarks, or any similar mark in any manner other than as licensed
hereunder.




5.4   FoxBarry agrees to assist UCANN in the protection of the UCANN’s rights in
and to the IP and shall provide, evidence, documents, and testimony concerning
the use by FoxBarry of the IP, which UCANN may request for use in obtaining,
defending, or enforcing rights in the IP or related  application  or
registration.   FoxBarry shall  notify  UCANN in  writing  of any infringements
by others of UCANN’s rights to the IP of which FoxBarry is aware.  UCANN shall
have the right to determine what action, if any, shall be taken by UCANN as a
result of any such alleged infringements.  FoxBarry hereby agrees to fully
cooperate with UCANN with respect to any action taken as a result of the alleged
infringement.  FoxBarry shall not institute any suit or take any action as a
result of any such alleged infringements without first obtaining the written
authorization of UCANN.




5.5   Nothing in this Agreement gives FoxBarry any right, title, or interest in
the IP except the right to use the IP in strict accordance with the terms of
this Agreement.




5.6   The Parties acknowledges that its breach or threatened breach of this
Agreement will result in immediate, irremediable, and irreparable damage to
either party for which money damages alone may be inadequate to compensate.
 Therefore, in the event of a breach or threatened breach of this Agreement by
either Party, FoxBarry or UCANN may, in addition to other remedies, immediately
obtain and enforce injunctive relief prohibiting the breach, continued breach or
threatened breach or compelling specific performance of this Agreement.  In the
event of any breach or threatened breach of this Agreement or infringement of
any rights of either Party, the breaching party shall reimburse the other Party
for their reasonable attorney’s fees and other expenses.




6.   TRIBAL JURISDICTION.  The Parties recognize that the Enterprise is under
the jurisdiction and ownership of the Acting Tribe, and that FoxBarry is
operating under the authority granted to it by the Acting Tribe.  At all times,
FoxBarry shall protect the interest of UCANN and the proprietary nature and
value of the Intellectual Property of UCANN.  The terms of this Agreement are
subject to the Acting Tribe’s Medical Marijuana Operation Ordinance, or any
other such set of tribal ordinance that the Parties may subsequently agree to in
the State of California.  In the event that the Tribe shall enact laws or
ordinances that the Parties agree may significantly hinder the Enterprise, the
Parties agree that the terms of this Agreement may not be feasible, and will
agree on the manner in which to move forward, which may include relocating
operations.




7.    NON-COMPETE.  The Parties agree that this agreement is meant to be
exclusive, and shall document the relationship of the parties in the State of
California, and that UCANN shall not endeavor to participate in a venture with
medical marijuana products in California with any other parties without the
express written approval of FoxBarry, except as outlined in this section.  The
Parties at all times will communicate related to the size and scope of the
Enterprise.  FoxBarry shall be responsible for finding suitable Tribal partners
and relationships and funding the necessary expansions to the Initial Enterprise
as well as beyond to meet the demand for UCANN branded products in the State of
California.  The Parties acknowledge that the required expansions to be funded
by FoxBarry shall include an additional production facility in both central and
southern California, as well as any expansion with may be required at the
Initial Jurisdiction.  Upon written notification by UCANN, FoxBarry shall
provide an executed agreement with an additional Tribe documenting terms similar
to those of the Initial Jurisdiction and a timeframe to commence additional
production and distribution of UCANN products.  The Parties shall agree on the
size, scope and timeframe of all aspects relating to the expansion.  The
timetable to commence additional production and distribution of UCANN products
shall be within 120 days, or a time period agreed upon by the Parties.   If
FoxBarry fails to meet the agreed upon size, scope and timeframe for the
expansion of the project, including the 120 day timeframe, or such other
timeframe as the Parties shall agree, UCANN shall have the option to seek other
partners or tribes, provided that proper notifications have been provided.  In
the event UCANN is required to find other partners in the state of California,
this shall not diminish UCANNs consulting obligations in existing areas where
FoxBarry and UCANN are working together, nor will it diminish UCANN’s rights to
Royalty Payments.  Both Parties recognize that this agreement is currently only
exclusive in the State of California, and that expansion into other states, and
the use of any UCANN IP would require the execution of a new agreement covering
that venue.   Neither Party shall be obligated to execute agreements in other
jurisdictions, and the failure to execute an agreement in another jurisdiction
shall have no bearing on the terms of this Agreement.




8.   PROCESS FOR AUTHORIZATION AND QUALITY CONTROL.  FoxBarry understands and
agrees that it is an essential term of this Agreement for FoxBarry protect the
standards, goodwill and good reputation of UCANN, and agrees as follows:




8.1   The Authorized Products, Packaging, associated Advertising Materials and
designs containing UCANN IP shall be of high and consistent quality, subject to
the prior written approval, continuing supervision and control of UCANN.
 FoxBarry shall submit all Authorized Products, Packaging, Advertising Materials
and/or designs containing UCANN IP to UCANN in a timely fashion to ensure that
UCANN has adequate time to review such materials prior to the date of their
proposed use by FoxBarry.  FoxBarry must receive prior written quality control
approval from UCANN as provided herein.




8.2

Prior to the manufacture, use, distribution or sale of any Authorized Product,
Packaging, Advertising Materials and/or designs containing the IP or developed
with the use of the IP, FoxBarry shall submit to UCANN for approval, at least
one sample of each proposed Authorized Product, Packaging, Advertising Materials
and/or design for UCANN as the same would be manufactured, used, distributed or
sold.  If UCANN approves in writing the proposed Authorized Product, Packaging,
Advertising Materials and/or design, the same shall be accepted to serve as an
example of quality for that Licensed Article, Packaging, Advertising Materials
and/or design, and production quantities may be manufactured by FoxBarry in
strict conformity with the approved sample.  All approvals provided herein are
effective only for the Term or renewal period in which FoxBarry has submitted
and UCANN has approved the Authorized Product, Packaging, Advertising Materials
and/or designs, unless FoxBarry is otherwise notified in writing by UCANN.
 FoxBarry shall not depart from the approved quality standards in any material
respect without the prior written approval of UCANN.  Authorized Products,
Packaging, Advertising Materials and/or designs not meeting those standards
shall not be distributed or sold under any circumstances without UCANN’s prior
written authorization.  UCANN has the sole right to place conditions on the
approved quality sample, and to require FoxBarry to resubmit samples as often as
necessary, in UCANN’s sole discretion, for the preservation of UCANN’s quality
standards.




8.3  If UCANN notifies FoxBarry of any defect in any Authorized Product,
Packaging, Advertising Materials and/or designs or of any deviation from the
approved use of any of the IP, FoxBarry shall have fifteen (15) days from the
date of notification from UCANN to correct every noted defect or deviation.
 Defective Authorized Products, Packaging, Advertising Materials and/or designs
in FoxBarry’s inventory shall not be used, distributed or sold and shall, upon
request by UCANN, be immediately recalled from the marketplace and destroyed or
submitted to UCANN, at UCANN’s option.  However, if it is procedurally and
financially practical to correct all defects in the Authorized Products,
Packaging, Advertising Materials and/or designs in FoxBarry’s inventory without
compromise of the required quality and without interfering or adversely
affecting UCANN’s goodwill, said items may be distributed or sold after all
defects are  corrected to the satisfaction of UCANN, which shall be indicated in
writing.  UCANN and/or its authorized representatives shall have the right at
reasonable times to inspect FoxBarry’s facilities, dispensaries, plants,
warehouses, storage facilities and all of FoxBarry’s locations.  FoxBarry shall
comply with all applicable laws, regulations, standards and procedures relating
or pertaining to the manufacture, use, advertising, distribution or sale of the
Authorized Products.  Both before and after Authorized Products are put on the
market,  FoxBarry shall follow reasonable and proper procedures for testing
Authorized Products for compliance with laws, regulations, standards and
procedures, and shall permit UCANN and/or its authorized representatives to
inspect its retail, testing, manufacturing and quality control records,
procedures and facilities and to test or sample Authorized Products for
compliance with this Section.




9.   FOXBARRY’S REPRESENTATIONS AND WARRANTIES.  FoxBarry hereby represents and
warrants that (i) this Agreement has been properly executed and delivered by an
authorized FoxBarry representative and constitutes the legal, valid and binding
obligation of FoxBarry which is fully enforceable against FoxBarry in accordance
with its terms; and (ii) FoxBarry has the requisite authority to enter into this
 Agreement and to carry out the transactions contemplated by this Agreement, and
(iii) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by FoxBarry.




10.   UCANN’S REPRESENTATIONS AND WARRANTIES.  UCANN hereby represents and
warrants that (i) this Agreement has been properly executed and delivered by an
authorized UCANN representative and constitutes the legal, valid and binding
obligation of UCANN which is fully enforceable against UCANN in accordance with
its terms; (ii) UCANN has the requisite authority to enter into this Agreement
and to carry out the transactions contemplated by this Agreement, and the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by
UCANN; (iii) UCANN has all rights, titles, licenses, approvals necessary to
grant FOXBARRY the rights granted herein; and (iv) the use of UCANN’s IP does
not and will not infringe, violate or constitute a misappropriation of any
patent, copyright, trademark, trade secret or other proprietary rights of any
third party.




11.   INDEMNIFICATION BY UCANN.  UCANN will protect, defend, indemnify and hold
FoxBarry and FoxBarry’s officers, directors, members employees, successors and
assigns harmless (including, without limitation, from all damages, liabilities,
settlements, and costs payable to a third party) from and against any and all
liability, loss claim, action, demand and/or expense (including reasonable
attorneys’ fees) made by third parties that the IP infringes, violates, and/or
misappropriates any patent, copyright, trade secret, Intellectual Property
rights, or other proprietary rights of any third party.  UCANN’s obligations
hereunder do not apply with respect to infringement claims that arise as a
result of (a) the combination of the IP with anything not provided to FoxBarry
by UCANN; (b) modification of the IP by someone other than UCANN or an agent of
UCANN (unless UCANN or an agent of UCANN has authorized such modification); (c)
FoxBarry’s continued use of the IP after being notified that the IP may be
infringing; (d) FoxBarry’s use of  the IP in a manner not permitted by this
 Agreement. UCANN’s indemnity obligations hereunder are conditioned upon
FoxBarry giving UCANN (i) prompt notification of any potential suit or claim;
(ii) sole control of the defense and settlement of any suit or claim; and (iii)
reasonable assistance, at UCANN’s request and expense, in the defense and
settlement of any suit or claim(s).  If a conflict of interest exists vis-à-vis
the interests of UCANN and FoxBarry, or if UCANN fails to diligently defend
FoxBarry, FoxBarry shall be entitled to defend the claim with counsel of its own
choosing at the expense of, for the account of, and at the risk of, UCANN.  In
addition, FoxBarry can participate in the defense or settlement of any suit or
claim(s) at FoxBarry’s sole cost and expense for reasonable out-of- pocket
expenses.




12.    INDEMNIFICATION BY FOXBARRY.   FoxBarry will protect, defend, indemnify
and hold UCANN and UCANN’s officers, directors, members employees, successors
and assigns harmless (including, without limitation, from all damages,
liabilities, settlements, and costs payable to a third party) from and against
any and all liability, loss claim, action, demand and/or expense (including
reasonable attorneys’ fees) made or threatened by third parties arising from or
in relation to FoxBarry’s operations, sales, distribution or general business
activities.  UCANN shall provide: (i) prompt notification of any potential suit
or claim; and (ii) reasonable assistance, at FoxBarry’s request and expense, in
the defense and settlement of any suit or claim(s).  If a conflict of interest
exists vis-à-vis the interests of UCANN and FoxBarry, or if FoxBarry fails to
diligently defend UCANN, UCANN shall be entitled to defend the suit or claim
with counsel of its own choosing at the expense of, for the account of, and at
the risk of, FoxBarry.  In addition, UCANN can participate in the defense or
settlement of any suit or claim(s) at UCANN ’s sole cost and expense for
reasonable out-of-pocket expenses.




13.    CONSULTING SERVICES TO BE PROVIDED BY UCANN.   UCANN shall perform
Consulting Services related  to the cultivation, harvesting, sales,  extraction
and formulation of medical marijuana products, which shall include, but are not
limited to: (i) providing training for all employees and consultants of the
Enterprise.  This training may occur onsite in California, or at such other
locations as the Parties agree; (ii) sourcing of raw materials, equipment, state
licensed medical marijuana patients and users, and other items necessary for use
in the Enterprise; (iii) developing and utilizing a sales channel to ensure that
the Minimum Sales level is met; (iv) providing expertise related to the
engineering and design of the greenhouses and laboratories; and (v) assisting
 FoxBarry with  establishing business plans and operating procedures best suited
for the Enterprise.  The scope, terms and conditions applicable to Consulting
Services, including fees, billing rates and payment terms, will be set forth in
one or more separate Consulting Services agreements to be agreed to in writing
by the Parties.




13.1  PAYMENT TO UCANN.  UCANN shall be entitled to the following payments: (i)
Royalty Payments as described in Section 1.19 and 15 of this Agreement; (ii)
UCANN shall be entitled to the reimbursement of mobilization expenses required
by the Enterprise, including but not limited to all out of pocket expenses
related to travel for the hiring and training of personal.  These mobilization
expenses must be approved by FoxBarry prior to their incurrence.  The Parties
shall develop a budget for these expenses as soon as possible after the
execution of this Agreement; and (iii) UCANN shall be paid for Consulting
Services rendered to the Enterprise by UCANN in accordance with one or more
separate Consulting Services agreements and/or in accordance with the consulting
rates set forth in Schedule E to this Agreement, (iv) UCANN shall be entitled to
prepaid Royalty Payments in the amount of two hundred thousand dollars
($200,000).  This prepaid Royalty Payment shall be made within 5 days of the
execution of this Agreement.  All of the payments above shall be made no later
than with the next scheduled Royalty Payment, or sooner as the Parties may
agree.




14.    CONFIDENTIAL INFORMATION.




14.1  Confidentiality.  All nonpublic technical or business information
disclosed or otherwise made available by the Parties, including, without
limitation, the terms of this  Agreement, products, services, tools,
Intellectual Property, techniques, customers, customer lists and/or potential
customers as well as Documentation and Content developed using UCANN’s IP shall
be deemed “Confidential Information” (see definition in Section 1.5 above).
 UCANN and FoxBarry shall each restrict disclosure of Confidential Information
solely to its attorneys, principals, and employees with an actual and present
need to know in order for the disclosing party fulfill its obligations under
this Agreement.  In connection with the foregoing, the Parties shall each use a
reasonable degree of care (but in no event less than the same degree of care it
uses to protect its own proprietary information) to prevent the unauthorized use
or disclosure of Confidential Information.  Furthermore, the Parties agree that
this provision shall not affect the force or application of the other provisions
of this Agreement that protect the Intellectual Property that is the subject of
this Agreement.




14.2  Ownership.  Nothing contained in this Agreement shall be construed to
grant any right, title or interest in or to any of Confidential Information.
 Neither Party shall copy or otherwise reproduce, in whole or in part,  any
Confidential Information without the prior written authorization of the other,
except as may be reasonably necessary to fulfill the purposes of this Agreement.




14.3  Enforcement.  The Parties agree that its breach of this Section would
leave the other Party without an adequate remedy at law, and that the other
Party will be entitled to seek an injunction against such breach, in addition to
all other remedies available to such party.  Notwithstanding anything to the
contrary, it shall not be a breach of this Section for a party to disclose the
existence or terms of this Agreement in order to enforce the terms hereof.




14.4  Return/Destroy Obligation.  Upon the termination or expiration of this
Agreement, both Parties will promptly return all tangible copies of any
Confidential Information.  The restrictions of this Section shall survive the
expiration or termination of this Agreement for any Confidential Information
that cannot be so returned and/or destroyed.




15.    FEES AND PAYMENT.  FoxBarry shall timely pay UCANN all royalties and
other fees due in connection with this Agreement.




15.1  Royalties.  The Royalty Rate and Basis: In return for access to and use of
the IP and UCANN expertise and personnel, FoxBarry shall pay to UCANN a Royalty
Payment of fifteen percent (15%) of Net Sales as defined in Section 1.13 when
Net Sales equal or exceed Minimum Sales as defined in Section 1.14 above, of all
Authorized Products sold during the Term of this Agreement and any renewal, and
during any period allowed pursuant to Section 23.




(a)   Determination.  For purposes of determining the Royalty Payments, Net
Sales shall be deemed to have been made when Authorized Products are billed,
invoiced, shipped, or paid for, whichever occurs first.  Net Sales shall be
determined based on the calculation of amounts billed, invoiced, shipped, or
paid for, whichever occurs first by the close of the month, less any reductions
for allowable customer bulk discounts or returns for nonconformity during that
month.




(b)   Regular Sales Price.  Royalty Payments shall be paid by FoxBarry to UCANN
on all Authorized Products distributed or sold by FoxBarry even if not billed or
billed at less than the Regular Sales Price for such Authorized Products, and
payment shall be computed based upon the Net Sales for such Authorized Products
distributed or sold by FoxBarry.  If Regular Sales pricing is not available, the
Parties shall agree upon the price by which products should be sold, based on
prevailing market conditions.




(c)   Reduction of Royalties.  FoxBarry shall pay to UCANN a Royalty Payment of
fifteen percent (15%) of Net Sales as defined in Section 1.13 when Net Sales
equal or exceed Minimum Sales as defined in Section 1.14 above.  In the event
that monthly Net Sales are less than Minimum Sales, Royalty Payments shall be
reduced and calculated as follows:




(i)    The 15% royalty rate shall be reduced as follows: Net Sales for the month
divided by Maximum Sales for the month multiplied by the base royalty rate of
15% equals reduced royalty rate.




(ii)    FoxBarry shall pay UCANN a Royalty Payment equal to the reduced royalty
rate times Net Sales in those months where Net Sales fall below Minimum Sales.




(iii)    By way of example, if monthly Maximum Sales were $100 and Net Sales
were

20% less or $80, for that month, then the royalty rate would be reduced to 80%
(80/100)

of 15% or 12.0% for that month.




(d)   Delivery of Payment.  Royalty Payments shall be delivered by FoxBarry to
UCANN in negotiable United States currency, check or wire transfer at UCANN ’s
business address at:




Attention: United Cannabis Corp.

1600 Broadway

Suite 1600

Denver, CO 80202




or at such other location as UCANN may, from time to time, designate in writing
and with advanced notice to FoxBarry.




15.2  Royalty Statement.




(e)   On or before the twentieth (20th) day of each month, FoxBarry shall submit
to UCANN, in a format provided or approved by UCANN, a full and complete Royalty
Statement, certified by the Manager of FoxBarry to be true and accurate,
showing, for both production and distribution, the itemized quantity,
description, Gross Sales, Net Sales, deductions, customer bulk discounts, or
returns for nonconformity of the Authorized Products distributed and/or sold
during the preceding month, listed (i) by Authorized Product, and (ii) by
applicable Authorized Brand.  Such report shall include any additional
information kept in the normal course of business by FoxBarry, which is
appropriate to enable an independent determination of the amount, due hereunder
with respect to each Authorized Product.  All Royalty Payments then due to UCANN
shall be made simultaneously with the submission of the statements.  If no sales
were made during any reporting period for Authorized Products, FoxBarry shall
provide UCANN a written statement to that effect as part of the report.




(f)   UCANN’s receipt, acceptance, deposit or negotiation of any Royalty
Statements or Royalty Payments shall be without prejudice to UCANN to audit,
examine, or otherwise question the adequacy and correctness thereof at any time.
 Additionally the receipt, acceptance, deposit or negotiation of any Royalty
Statements or Royalty Payments shall not be deemed a waiver of any past due
amounts, nor a waiver of any other right under this Agreement.  Upon discovery
of any verifiable inconsistency or mistake in such statements or payments,
FoxBarry shall immediately rectify such inconsistency or mistake.




(g)   FoxBarry shall, unless otherwise directed in writing by UCANN, send all
payments and statements to UCANN or transmit the same via electronic format
approved by UCANN at the address in 15.1 (b) above.




15.3  FoxBarry will be responsible for withholding, filing, and reporting all
taxes, duties and other governmental assessments associated with FoxBarry’s
activity.




15.4  FoxBarry and UCANN agree to a $200,000 prepayment of Royalty fees.  This
fee’s purpose is to provide a good faith payment to UCANN.  Future Royalty
Payments shall be reduced by the amount of this prepayment.  This payment shall
be made within 5 days of the execution of this Agreement.  The Parties agree
that they shall endeavor to negotiate and execute this Agreement in such a
timely manner so that the prepayment can be made before December 31, 2014.




16.    DEFAULT, CORRECTIVE ACTION, AND TERMINATION.




16.1  Default and Corrective Action.  The failure of either Party to fully
comply with each provision of the Agreement, including but not limited either
Party’s failure to perform as required or breach of any provision, shall be
deemed a default under the Agreement.  Upon default, either Party may require
the other Party to take action to correct such default.  In the event that a
Party is required to take corrective action, the non-breaching party shall
determine the corrective action that the breaching Party will be required to
take for such failure to perform or breach commensurate with the scope and
history of past performance.  Either Party shall have the right to cure any
breach of this agreement.  All breaches in the agreement must be cured within 60
days of receipt of written notice, or such other time frame as the parties
agree.




16.2  Termination.  In the event that either party fails to cure the breach or
default of this agreement, either party shall have the right to terminate this
Agreement upon written notice with cause.  This termination shall be without
prejudice to any other rights whether under the provisions of this Agreement, in
law, in equity or otherwise.  The entire unpaid balance of all Royalty Payments
and other amounts owing and due under this Agreement shall immediately become
due and payable upon termination.

 

17.    EFFECT OF TERMINATION; DISPOSAL OF INVENTORY.




17.1  Effect of Expiration or Termination: After expiration or termination of
this Agreement, FoxBarry shall immediately discontinue the manufacture,
advertising, use, distribution and sale of all Authorized Products, Packaging
and Advertising Materials, the use of all IP, Authorized Products, Authorized
Brands, the Official Label, trademarks, and all similar marks, except as
provided in Section 17.2, or unless expressly authorized in writing by UCANN.




17.2  Disposal of Inventory.  After expiration or termination of this Agreement
for any reason, FoxBarry shall have no further right to manufacture, advertise,
use, distribute or sell Authorized Products, Packaging or Advertising Materials
utilizing the Official Label, Authorized Products, Authorized Brands, or any
trademarks associated therewith, but may continue to distribute its remaining
inventory of Authorized Products in existence at the time of expiration or
termination for a period of sixty (60) days; provided, however, that FoxBarry
has delivered all Royalty Statements and Royalty Payments then due, that during
the disposal period FoxBarry shall deliver all Royalty Statements and Royalty
Payments due in accordance with Section 13.2, that Authorized Products are sold
at FoxBarry’s Regular Sales Price, and that FoxBarry shall comply with all other
terms and conditions of this Agreement.  Notwithstanding the foregoing, FoxBarry
shall not manufacture, advertise, use, distribute or sell any Authorized
Products, Packaging or Advertising Materials after the expiration or termination
of this  Agreement because of: (i) departure of FoxBarry from the quality and
style approved by UCANN under this Agreement, (ii) failure of FoxBarry to obtain
product or design approval, or (iii) a default under Section 14.




18.   RELATIONSHIP OF THE PARTIES.  UCANN and FoxBarry acknowledge that in
fulfilling the obligations under this Agreement, UCANN and FoxBarry are purely
contracting parties and neither is the principal or agent, parent or subsidiary,
master or servant, or employer or employee of the other.  Neither UCANN nor
FoxBarry has the authority to bind the other to any third person or otherwise to
act in any way as the representative of the other unless otherwise expressly
agreed to in writing signed by both Parties.  Nothing contained in the Agreement
is intended to give rise to a partnership, joint venture, or employment
relationship between the Parties or to impose upon the Parties any of the duties
or responsibilities of partners, joint venturers, or employer-employee.  Except
to the extent so authorized in writing,  FoxBarry agrees to indicate to any
third party vendor or customer who is or may be doing business with UCANN, as
appropriate, that FoxBarry has no authority to bind UCANN.  Employees, agents or
other persons furnished by UCANN shall be solely the employees or agents of
UCANN and shall be under the sole and exclusive direction and control of UCANN.
 The Parties understand and agree, for purposes of any federal, state, or local
law, that neither UCANN nor any of its agents or employees will be treated as
agents or employees of FoxBarry with respect to the Agreement and that UCANN has
sole responsibility for all decisions with respect to its personnel, including
but not limited to hiring, firing, disciplining, directing, training, setting
and paying compensation, and providing any benefits, if any.




19.    CONFORMITY TO LAW AND POLICY.




19.1  FoxBarry, UCANN, their employees, agents, successors, and designees shall
at all times conduct their operations in conformity with the Tribe’s Medical
Marijuana Program Ordinance, the associated rules and regulations, local laws,
or such other tribal law that has jurisdiction.

 

19.2  FoxBarry undertakes and agrees to obtain and maintain and keep in full
force and effect all applicable permits, certificates, registrations, and
licenses at its own expense during the Term of this Agreement.




19.3  FoxBarry shall pay all federal, state and local taxes due on or by reason
of the manufacture, distribution or sale of the Authorized Products.




20.    NONASSIGNABILITY.  This Agreement is personal to the Parties.  Neither
this Agreement nor any of either Party’s rights hereunder shall be sold,
transferred or assigned by without prior written approval.  No rights shall be
vested by operation of law or otherwise in any assignee, receiver, liquidator,
trustee or other party.




21.    ENTIRE AGREEMENT.  This Agreement or any renewal, including appendices
and exhibits, constitute the entire agreement and understanding between the
Parties and cancels, terminates, and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter hereof between
FoxBarry and UCANN, except for the Product Development Agreement (see Schedule
X) being signed contemporaneously with this Agreement and any renewals thereof.
 There are no representations, promises, agreements, warranties, covenants or
understandings other than those contained herein.  None of the provisions of
this Agreement may be waived or modified, except expressly in writing signed by
both parties.  However, failure of either party to require the performance of
any term in this Agreement or the waiver by either party of any breach shall not
prevent subsequent enforcement of such term nor be deemed a waiver of any
subsequent breach.  The Parties agree that this document will be executed before
all items to be included in the exhibits are complete.  The Parties shall
endeavor to complete all items in the exhibits within 30 days of the execution
date of this agreement.




22.    PRESS RELEASE, ETC.  Except as otherwise expressly provided by this
Agreement FoxBarry may not publicize UCANN’s name, logos, Official Label, and/or
trademarks, FoxBarry’ s selection of UCANN ’s services or the existence and
nature of this Agreement unless expressly agreed to in writing by UCANN.  The
Parties agree to work together on all press releases related to the timing,
nature and inclusion of information.




23.    TERM AND RENEWAL.  This Agreement shall continue in full force and effect
for five (5) years from the Effective Date unless otherwise terminated by
operation of law.  This Agreement shall renew automatically for successive five
(5) year terms at the end of the Term, so that the ultimate term can extend to a
total of twenty (20) years.  In the event that FoxBarry shall continue in the
Enterprise with the Tribe, and choose not to continue with the licensing and
production of UCANN’s branded medical marijuana and medical marijuana infused
products, against the will and desires of UCANN for a period of less than twenty
(20) years, UCANN shall be entitled to a buy-out of the renewal of this
agreement.  UCANN shall not be entitled to the buy-out in the event it is in
default of any of the terms of this agreement.  The buy-out shall be calculated
at 6 times the one year average of the gross Royalty Payments received by UCANN.
 Terms of the buy-out shall be negotiated between the parties in good faith.




24.    TERRITORY.  The license granted by UCANN to FoxBarry under this Agreement
shall be restricted to the State of California.

 

25.    MISCELLANEOUS.  The failure of either party to exercise, in any respect,
any right provided for herein shall not be deemed a waiver of any further rights
hereunder.  The Parties agree that this Agreement contains provisions that
affect the Parties legal rights and both parties have had the opportunity to
consult legal counsel.




26.    ARBITRATION, GOVERNING LAW AND VENUE.  The Parties agree that, in the
event of a dispute between the Parties, FoxBarry and UCANN shall use their best
efforts to resolve that dispute in an informal fashion through consultation and
communication, or other forms of non-binding alternative dispute resolution
mutually acceptable to the Parties but is limited to the enforcement of the
terms of this agreement only.  The Parties agree that, in the event such
measures fail to resolve the dispute, they shall refer it for resolution to an
entity agreed to mutually by the Parties.  As a last resort, one or both of the
Parties may file suit seeking a judicial resolution.  The forum shall be the
United States, Eastern District Court of California.




27.    SEVERABILITY.  The determination that any provision of this Agreement is
invalid or unenforceable shall not invalidate the entire Agreement, and the
remainder of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.




28.    NOTICES.  Notices under this agreement shall be sent to:




For FoxBarry Farms, LLC:

FoxBarry Farms, LLC Attn: Barry J.  Brautman

3500 West 75th Street, Suite 200

Prairie Village, Kansas 66208




For UNITED CANNABIS COPORATION:




United Cannabis Corp.

1600 Broadway

Suite 1600

Denver, CO 80202




29.    COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.








SIGNATURES INCLUDED ON THE FOLLOWING PAGE:



















IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives with the intent that it be
effective as of the Effective Date.







By:  /s/ Chadwick Ruby                            

By: /s/ Barry J. Brautman              




Name:    Chadwick Ruby                         

Name:  Barry J. Brautman            




Title:  c.o.o./United Cannabis Corporation

Title:  President                            




Date:    12/28/2014

Date:  12/28/2014








 

SCHEDULE A ­ OFFICIAL LABEL








 

SCHEDULE B ­ TRADEMARKS








 

SCHEDULE C ­ AUTHORIZED BRANDS








 

SCHEDULE D ­ AUTHORIZED PRODUCTS








 

SCHEDULE E ­ INTELLECTUAL PROPERTY








 

SCHEDULE F ­ CONSULTING RATES





 